Citation Nr: 0733624	
Decision Date: 10/25/07    Archive Date: 11/02/07	

DOCKET NO.  04-43 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for retropatellar pain syndrome with degenerative 
changes of the left knee.   

2.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
October 2002, with additional unverified service of 4 months 
and 11 days.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in December 2006, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal regarding the issues of 
increased evaluations for service connected hypertension and 
degenerative changes of the lumbar spine.  Accordingly, those 
issues are no longer before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected retropatellar pain 
syndrome with degenerative changes of the left knee has in 
the past and is presently characterized by a limitation of 
flexion to no more than 90 degrees, with limitation of 
extension to 5 degrees, accompanied by pain and X-ray 
evidence of arthritis, but no instability.  

2.  The veteran's service-connected patellofemoral pain 
syndrome of the right knee has in the past and is presently 
characterized by a limitation of flexion to no more than 
90 degrees, with limitation of extension to 10 degrees, 
accompanied by pain and X-ray evidence of arthritis.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for retropatellar pain syndrome with degenerative 
changes of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a and Part 4, Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2007).  

2.  The criteria for an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, and Part 4, Codes 5003, 
5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private inpatient and outpatient treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks increased evaluations for his 
service-connected right and left knee disabilities.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and the part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of November 2002, 
the RO granted service connection and respective 10 percent 
evaluations for the veteran's right and left knee 
disabilities.  The veteran voiced his disagreement with the 
assignment of the respective 10 percent evaluations, and the 
current appeal ensued.  

The Board notes that, at the time of a VA general medical 
examination in September 2002, the veteran stated that his 
knees were most painful when climbing stairs and standing for 
long periods of time, or when running or walking long 
distances.  

On physical examination, the veteran's posture and gait were 
described as normal.  Examination of the veteran's knees 
showed no evidence of any swelling or effusion.  Nor was 
there any evidence of ligament instability.  Range of motion 
measurements showed flexion from 0 to 130 degrees, with pain 
bilaterally in the range from 120 to 130 degrees, accompanied 
by crepitus.  Radiographic studies of the veteran's left knee 
showed evidence of very mild degenerative changes affecting 
all three compartments, though well within limits for the 
veteran's age.  Radiographic studies of the right knee showed 
no evidence of any fracture or dislocation.  The pertinent 
diagnosis noted was retropatellar pain syndrome of both 
knees, diagnosed as degenerative changes in the left knee, 
and patellofemoral syndrome in the right knee.  

On subsequent VA orthopedic examination in January 2004, the 
veteran complained of aching and stiffness in both of his 
knees, somewhat worse on the right than the left, accompanied 
by occasional pain with weightbearing or squatting.  Noted at 
the time of examination was that the veteran utilized a cane 
to assist with ambulation, primarily as a result of pain in 
his right foot.  

On physical examination, the veteran complained of pain in 
his right knee at the extremes of flexion greater than 
120 degrees.  Significantly, the veteran's left knee was not 
painful with range of motion.  According to the examiner, the 
veteran experienced no gait or function limitations related 
to either his right or left knee.  Range of motion 
measurements showed flexion in the right knee from 0 to 
120 degrees, with flexion in the left knee from 0 to 
140 degrees.  The stability of both of the veteran's knees 
was described as intact, with both the medial and collateral 
ligaments intact bilaterally.  The anterior and posterior 
cruciate ligaments were likewise intact bilaterally, with a 
negative Lachman's test.  According to the examiner, the 
veteran's medial and lateral menisci were intact bilaterally, 
as characterized by a negative McMurray's test.  Radiographic 
studies of both knees were consistent with mild bilateral 
degenerative changes.  The pertinent diagnoses noted were 
right knee patellofemoral pain syndrome, with residuals; and 
left knee retropatellar pain syndrome, also with residuals.

As of the time of a VA orthopedic examination in May 2004, 
the veteran indicated that both of his knees would often be 
"hot" to the touch.  Once again, it was noted that the 
veteran utilized a cane to assist in ambulation.  When 
questioned, the veteran denied any episodes of dislocation or 
recurrent subluxation.

On physical examination, it was noted that the veteran 
entered the examination room using a cane, primarily for his 
right knee.  Further noted was that the veteran ambulated 
very slowly, and did not fully extend his knees while 
walking.  Visual inspection of the veteran's knees showed the 
right knee to be slightly swollen when compared to the left, 
with such swelling located slightly superior to the upper 
border of the patella.  Noted at the time of examination was 
that the veteran was able to walk without mechanical aids.  
Further noted was that the veteran was unable to squat due to 
weakness and pain in both of his knees.  According to the 
examiner, both of the veteran's knees exhibited negative 
Lachman's, McMurray's, and Patrick's signs.  

Range of motion measurements showed motion from 5 to 
90 degrees in both of the veteran's knees.  At the time of 
examination, both of the veteran's knees exhibited good 
stability.  The pertinent diagnoses noted were bilateral 
patellar tendon pain syndrome; and bilateral degenerative 
joint disease of the knees.

On VA orthopedic examination in March 2005, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  When questioned, the veteran complained of pain 
and stiffness in his knees.  However, he denied any problems 
with weakness, swelling, heat, redness, or instability.  Nor 
were there any complaints of dislocation or recurrent 
subluxation.  

On physical examination, the veteran exhibited flexion in 
both knees to 130 out of a possible 140 degrees.  Stability 
was described as normal, with no evidence of any weakness, 
effusion, or quadriceps wasting.  The collateral ligaments 
were described as stable to both varus and valgus stress.  
The cruciate ligaments were likewise  stable, with negative 
Lachman's and drawer's testing.  Both menisci were stable, as 
exhibited by a negative McMurray's test.  Radiographic 
studies were consistent with mild bilateral degenerative 
changes.  The pertinent diagnoses noted were residuals of 
arthroscopic surgery for a medial meniscus tear, with 
chondrocalcinosis of the left knee; patellofemoral pain 
syndrome in the right knee; and degenerative joint disease of 
both knees.  

As of the time of a recent VA orthopedic examination in 
February 2007, it was noted that the veteran's claims file 
was available, and had been reviewed.  When questioned, the 
veteran gave a history of arthroscopic debridement of 
internally degenerated left knee components the previous 
October, following which his left knee had been "somewhat 
better."  However, the veteran had, apparently, experienced 
progressively worsening symptoms in his right knee.  
According to the veteran, he experienced pain in both knees 
everyday, which became worse with increased activity.  
However, he denied any problems with dislocation or recurrent 
subluxation.  

Physical examination of the veteran's right knee showed 
active flexion from 0 to 90 out of 140 degrees, with passive 
flexion from 0 to 105 degrees, accompanied by much pain from 
90 to 105 degrees.  Further examination of the veteran's 
right knee showed a lack of 10 degrees of active extension, 
with passive extension to 0 degrees, but with pain from -10 
to 0 degrees.

Examination of the veteran's left knee showed active flexion 
to 135 out of 140 degrees, with no evidence of any pain.  
Extension was to 0 degrees, once again, with no pain.  

Further examination of the veteran's right knee showed 
evidence of trace effusion, as evidenced by patellar 
ballottement.  However, there was no evidence of any redness 
or localized tenderness.  The veteran's left knee was normal 
in appearance, and "stable."  This is to say that both the 
medial and lateral collateral ligaments were stable to 
varus/valgus testing, with both the anterior and posterior 
cruciate ligaments stable to Lachman's and drawer's testing.  
Noted at the time of examination was that, for the veteran's 
left knee, the medial and lateral meniscus showed a negative 
McMurray's test.  

According to the examiner, the veteran's right knee was 
stable to McMurray's, drawer's, and Lachman's testing.  
However, on varus/valgus testing, there was evidence of trace 
(less than 5 millimeter) laxity in both the lateral and 
medial collateral ligaments, accompanied by pain.  Torque and 
extension during McMurray's testing was also quite painful, 
in the range from minus 90 to 0 degrees of extension.  

Noted at the time of examination was that the veteran showed 
no evidence of ankylosis in either knee.  Radiographic 
studies were consistent with mild bilateral degenerative 
changes.  The pertinent diagnoses noted were chronic 
retropatellar pain syndrome with degenerative changes in both 
knees, accompanied by progressive degeneration of internal 
knee components coupled with chronic recurring gouty 
arthritis and residuals.  Also noted were residuals of 
operative arthroscopic debridement of the left knee, 
following internal connective tissue derangements.  

Pursuant to applicable law and regulation, degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint (such as the knee) or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a and Part 4, Code 5003 (2007).  

As per pertinent regulatory criteria, a 10 percent evaluation 
is warranted where there is evidence of impairment of the 
knee characterized by slight recurrent subluxation or lateral 
instability.  A 10 percent evaluation is, likewise, warranted 
where there is a limitation of flexion to 45 degrees, or 
limitation of extension to 10 degrees.  In order to warrant a 
20 percent evaluation, there would need to be demonstrated 
evidence of moderate subluxation or lateral instability, or, 
in the alternative, flexion limited to 30 degrees, or 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).  

In the case at hand, even when considering the mandates of 
DeLuca, at no time during the course of the current appeal 
has the veteran exhibited a limitation of flexion and/or 
extension sufficient to warrant the assignment of an 
increased, which is to say, 20 percent, evaluation.  As of 
the time of the aforementioned VA orthopedic examination in 
February 2007, the veteran's right knee exhibited active 
flexion from 0 to 90 degrees, with a lack of only 10 degrees 
of extension.  Active flexion in the veteran's left knee was 
to 135 degrees, with extension to 0 degrees.  Not until the 
time of that examination was there evidence of instability in 
the veteran's right knee sufficient to warrant the assignment 
of a separate 10 percent evaluation.  Moreover, to date, the 
veteran's left knee has shown no such instability, thereby 
precluding the assignment of a separate evaluation.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  

In reaching the above determination, the Board has given due 
consideration to the recent decision of the VA Office of the 
General Counsel, specifically, VAOPGCPREC 9-04 (September 17, 
2004).  However, there currently exists no evidence of 
compensable limitations of flexion and/or extension 
sufficient to warrant the assignment of separate ratings 
under Diagnostic Codes 5260 and 5261 for either the veteran's 
right or left knee.  Accordingly, his claims for increase 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id., see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of January and April 
2004, and once again in February 2005 and January 2007, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims for 
increased ratings, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

An initial evaluation in excess of 10 percent for 
retropatellar pain syndrome with degenerative changes in the 
left knee is denied.

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.  




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


